DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because of the presence of implied phrases (i.e. “The invention relates to”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 3-4 should be written as –based on a thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in line 6 should be written as –based on a thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “elastomer; c)” in lines 6-7 should be written as –elastomer; and c)—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in line 8 should be written as –based on a thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 9-10 should be written as –based on a thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 4-5 should be written as –based on the thermoplastic elastomer—for grammatical clarity and consistency with claim 1.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “step a2); a(4)” in lines 8-9 should be written as –step a2); and a4)—for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 4-5 should be written as –based on the thermoplastic elastomer—for grammatical clarity and consistency with claim 1.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “the reinforcing ply” in lines 5-6 should be written as –the at least one reinforcing ply—for consistency in claim language.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “step b2); b4)” in lines 9-10 should be written as –step b2); and b4)—for grammatical clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 3-4 should be written as –based on the thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “step c1); c3)” in lines 6-7 should be written as --step c1); and c3)—for grammatical clarity.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 3-4 should be written as –based on the thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “the carcass; mold” in lines 4-5 should be written as --the carcass; and mold—for grammatical clarity.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “mold b7) releasing” in line 5 should be written as –b7) mold releasing—for grammatical clarity.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 4-5 should be written as –based on the thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in lines 4-5 should be written as –based on the thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in line 4 should be written as –based on the thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the phrase “based on thermoplastic elastomer” in line 3 should be written as –based on the thermoplastic elastomer—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “at least bead zones” in line 5 is unclear. It is unclear if this is at least one bead zone, at least two bead zones, etc. For the purposes of examination, the examiner assumes any of the aforementioned interpretations will satisfy the claim limitation. 
Regarding claim 1, the phrase “c) forming, on the assembly obtained during step b), an additional part from at least one third material based on thermoplastic elastomer in order to obtain a tire which comprises a tread formed during step b) or step c) from a material based on thermoplastic elastomer” in lines 7-10 is unclear. It is unclear how step c) can include forming a tread during step c), which is a step within the same step itself. Further clarification is requested as to this claim limitation. 
Claims 2-12 are indefinite by dependence on claim 1. 

Regarding claim 3, the phrase “the bead zones” in line 6 is unclear. Claim 1 previously disclosed “at least bead zones”. The language of claim 3 should also reflect whether this is at least one bead zone, at least two bead zones, etc. 
Regarding claim 3, the phrase “a tread” in line 6 is unclear because a tread was previously disclosed. For the purposes of examination, the examiner assumes –the tread--.  

Regarding claim 5, the numbering of the steps within the claim are unclear. For instance, the steps start at b5, and then skips over step b6 straight to b7. Further clarification is requested as to the order and numbering of the steps. 


Regarding claim 6, the phrase “a tread” in line 6 is unclear because a tread was previously disclosed. For the purposes of examination, the examiner assumes –the tread--.  

Regarding claim 7, the phrase “the bead zones” in line 4 is unclear. Claim 1 previously disclosed “at least bead zones”. The language of claim 7 should also reflect whether this is at least one bead zone, at least two bead zones, etc. 

Regarding claim 8, the phrase “a tread” in line 6 is unclear because a tread was previously disclosed. For the purposes of examination, the examiner assumes –the tread--.  

Regarding claim 9, the phrase “each mold” in line 2 is unclear because only a single mold (i.e. carcass mold) was previously disclosed in claims 1-2. Further clarification is requested. 

Regarding claim 10, the phrase “each mold” in line 2 is unclear because only a single mold (i.e. carcass mold) was previously disclosed in claims 1-2. Further clarification is requested. 
Regarding claim 10, the phrase “the implementation” in line 3 lacks sufficient antecedent basis. 

Regarding claim 11, the phrase “each cooling phase” in line 2 is unclear because only a single cooling phase (i.e. step a3)) was previously disclosed in claims 1-2. Further clarification is requested. 

Regarding claim 11, the phrase “the material” in lines 2-3 and 4 is unclear because claim 1 previously disclosed at least one first material, at least one second material, and at least one third material. For the purposes of examination, the examiner assumes the material can be any, all, or some combination of the aforementioned materials. 

Regarding claim 12, the phrase “the given temperature” in line 2 lacks sufficient antecedent basis because the claim is dependent from claim 1, and not claim 11 wherein a given temperature was previously disclosed. 
Regarding claim 12, the phrase “the glass transition temperature” and “the melting point” in line 2 lack sufficient antecedent basis. 
Regarding claim 12, the phrase “the material” in lines 2-3 is unclear because claim 1 previously disclosed at least one first material, at least one second material, and at least one third material. For the purposes of examination, the examiner assumes the material can be any, all, or some combination of the aforementioned materials. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudou (US 3,457,594).

Regarding claim 1, Baudou discloses a process for manufacturing a tire, comprising the following steps: a) forming a carcass (Fig. 1: 4) from at least one first material based on thermoplastic elastomer (Col. 1 lines 30-36; Col. 2 lines 1-4, 35-68); b) forming on the carcass (Fig. 1: 4) at least bead zones (Fig. 1: 5) from at least one second material based on thermoplastic elastomer (Col. 1 lines 30-36; Col. 2 lines 1-4); c) forming, on the assembly obtained during step b), an additional part (Fig. 1: see tread portion in mold) from at least one third material based on thermoplastic elastomer in order to obtain a tire which comprises a tread formed during step b) or step c) from a material based on thermoplastic elastomer (Col. 1 lines 30-36; Col. 2 lines 1-8, 35-68).
The examiner notes that the claim language does not require the first material, second material, and third material to be different from one another, thus the claim language does not exclude the same material from being used as disclosed by Baudou. 

Regarding claim 5, Baudou further discloses that step b) includes the following phases: b5) injecting, into a bead zone mold, the second material based on thermoplastic elastomer so as to form the bead zones (Fig. 1: 5) on the carcass (Fig. 1: 4) (Col. 2 lines 1-8, 35-68); b7) mold releasing the assembly obtained during step b5) from the bead zone mold (Col. 2 lines 62-63). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudou (US 3,457,594) as applied to claim 1 above, and further in view of Makinson (US 4,201,744) and/or Vannan, Jr. (US 3,891,740). 

Regarding claim 2, Baudou further discloses that step a) includes the following phases: a1) manufacturing a carcass ply and two bead wires (Col. 2 lines 1-4); a2) injecting, into a carcass mold, the first material based on thermoplastic elastomer while molding over (i.e. overmolding) this first material around the carcass ply and the two bead wires so as to form the carcass (Fig. 1) (Col. 2 lines 1-8, 35-68); a4) releasing the carcass thus formed from the carcass mold (Col. 2 lines 62-63). 
While Baudou does not expressly recite step a3) cooling, in the carcass mold, the assembly obtained during step a2), Baudou does disclose that once vulcanization has stopped the mold is opened and the tire is taken out (Col. 2 lines 62-63). One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to accomplish this step. 
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baudou in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 3, Baudou further discloses that step b) includes the following phases: b1) manufacturing a textile carcass (i.e. at least one reinforcing ply) (Fig. 1: 4) (Col. 2 lines 1-4); b2) injecting, into a bead zone mold, the second material based on thermoplastic elastomer while molding over (i.e. overmolding) this second material on the reinforcing ply so as to form the bead zones (Fig. 1: 5) and a tread (Fig. 1: see tread portion in mold) on the carcass (Fig. 1: 4) (Col. 2 lines 1-8, 35-68); b4) releasing the assembly obtained during step b2) from the bead zone mold (Col. 2 lines 62-63).
While Baudou does not expressly recite step b3) cooling, in the bead zone mold, the assembly obtained during step b2), Baudou does disclose that once vulcanization has stopped the mold is opened and the tire is taken out (Col. 2 lines 62-63). One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to accomplish this step. 
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baudou in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 4, Baudou further discloses that step c) includes the following phases: c1) injecting, into an additional part mold, the third material based on thermoplastic elastomer so as to form exterior sidewalls (Fig. 1: see sidewalls of tire in mold) (Col. 2 lines 1-8, 35-68); c3) releasing the tire thus formed from the additional part mold (Col. 2 lines 62-63).
While Baudou does not expressly recite step c2) cooling, in the additional part mold, the assembly obtained during step c1), Baudou does disclose that once vulcanization has stopped the mold is opened and the tire is taken out (Col. 2 lines 62-63). One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to accomplish this step. 
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baudou in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 6, Baudou further discloses that step c) includes the following phases: c4) manufacturing a textile carcass (i.e. at least one reinforcing ply) (Fig. 1: 4) (Col. 2 lines 1-4); c5) injecting, into an additional part mold, the third material based on thermoplastic elastomer while molding over (i.e. overmolding) this third material on the reinforcing ply so as to form exterior sidewalls and a tread (Fig. 1) (Col. 2 lines 1-8, 35-68); c7) releasing the tire thus formed from the additional part mould (Col. 2 lines 62-63).
While Baudou does not expressly recite step c6) cooling, in the additional part mold, the assembly obtained during step c5), Baudou does disclose that once vulcanization has stopped the mold is opened and the tire is taken out (Col. 2 lines 62-63). One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to accomplish this step. 
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baudou in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 7, Baudou further discloses that step b) includes the following phases: b8) injecting, into a bead zone mold, the second material based on thermoplastic elastomer so as to form the bead zones (Fig. 1: 5) and exterior sidewalls (Fig. 1: see sidewalls within mold) on the carcass (Fig. 1: 4) (Col. 2 lines 1-8, 35-68); b10) releasing the assembly obtained during step b8) from the bead zone mold (Col. 2 lines 62-63).
While Baudou does not expressly recite step b9) cooling, in the bead zone mold, the assembly obtained during step b8), Baudou does disclose that once vulcanization has stopped the mold is opened and the tire is taken out (Col. 2 lines 62-63). One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to accomplish this step. 
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baudou in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 8, Baudou further discloses that step c) includes the following phases: c4) manufacturing a textile carcass (i.e. at least one reinforcing ply) (Fig. 1: 4) (Col. 2 lines 1-4); c8) injecting, into an additional part mold, the third material based on thermoplastic elastomer while molding over (i.e. overmolding) this third material on the reinforcing ply so as to form a tread (Fig. 1) (Col. 2 lines 35-68); c10) releasing the tire thus formed from the additional part mold (Col. 2 lines 62-63).
While Baudou does not expressly recite step c9) cooling, in the additional part mold, the assembly obtained during step c8), Baudou does disclose that once vulcanization has stopped the mold is opened and the tire is taken out (Col. 2 lines 62-63). One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that the assembly in the mold must be cooled to an extent in order to accomplish this step. 
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baudou in order to provide that the mold is cooled so as to solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 9, Baudou further discloses that a core (Fig. 1: 3) is placed inside of the shells (i.e. frame) of the mold and is removable or retractable (Col. 2 lines 1-4). The core aids in forming the components of steps a), b), and c) (Fig. 1) (Col. 2 lines 1-8, 35-68). Accordingly, the mold frame (Fig. 1: 1, 2) is arranged to receive the removable core (i.e. element) dedicated to each step a), b) and c). 

Regarding claim 10, Baudou does not expressly recite that each mold is maintained at a temperature below 35°C during the implementation of the process.
Nevertheless, Makinson teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 4 lines 30-32). In other words, the temperature to which the mold is cooled is a result-effective variable that affects the solidification of the component being molded. While Makinson does not explicitly disclose the value for 
Additionally or alternatively, Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) used to solidify it in the cavity of the mold so that the mold could be removed when the mold is opened (Col. 3 lines 47-49). In other words, the temperature to which the mold is cooled is a result-effective variable that affects the solidification of the component being molded. While Vannan does not explicitly disclose the value for the temperature of the mold, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said temperature. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the temperature of the mold in order to sufficiently solidify the material in the cavity of the mold so that the mold could be removed when the mold is opened, as taught by Vannan. 

Regarding claim 11, Baudou does not expressly recite that each cooling phase allows the rigidification of at least the outer surface of the material used based on thermoplastic elastomer by cooling it below a given temperature.

Additionally or alternatively, Vannan teaches a method for manufacturing a tire, wherein a tire including its components is molded in a mold, wherein if the tire components are formed of a thermoplastic elastomer composition the mold is cooled to a temperature sufficient to solidify the component (Col. 3 lines 47-49). In other words, the material used based on thermoplastic elastomer is solidified (i.e. made rigid) by cooling it below a given temperature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baudou in order to provide a cooling step in the respective mold so as to solidify the respective tire component so that the mold could be removed when the mold is opened, as taught by Vannan. 
The examiner notes that the claim limitation “a given temperature which is a function of the material used based on thermoplastic elastomer” is very broad. Because Makinson and Vannan teach cooling the material made of thermoplastic elastomer so as to sufficiently solidify it, the temperature to which it is cooled must necessarily be some function of the material used of the thermoplastic elastomer. 

Regarding claim 12, Baudou does not expressly recite that the given temperature is the glass transition temperature or the melting point of the material used based on thermoplastic elastomer.
Vannan teaches a method for forming an injection molded tire using molded reinforcing plies, wherein the mold used is cooled below the melting point of the polyamide (i.e. thermoplastic elastomer) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749